DETAILED ACTION
The instant application having Application No. 16/952,780 filed on 11/19/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

According to MPEP 2106(I), a machine is defined as "...a concrete thing, consisting of parts, or of certain devices and combination of devices..." The statutory definition of a machine is something that has plural parts. Claims 2 and 4 recite “the radio node being configured to:…” which executes all the claimed functions. As such, claims 2 and 4 does not recite either a plurality of parts, devices or a combination of devices; thus, the claims appear to be indefinite for lacking adequate structure. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the following reason:
The claims fail to place the invention squarely within one statutory class of invention. In this case, applicant has claimed “a computer storage medium” in claim 11. However, it is unclear that whether the computer storage medium is a “non-transitory computer storage medium” (statutory) or a “transitory computer storage medium” (e.g. signal) (non-statutory), given its broadest reasonable interpretation read in light of the specification, does not exclude transitory forms of computer readable media such as signal, which are nonstatutory, See MPEP 2106(I); In re Nuijten, 500 F.3d 1346, 1357 (Fed. Cir. 2007). Note that the specification (Pub No. US 2022/0158883 A1) identifies on Paragraph 0133 that “A storage medium may comprise at least one of a memory, which may be volatile or non-volatile, a buffer, a cache, an optical disc, magnetic memory, flash memory, etc.”.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claims 11 recites “perform a method 10”, it should recite --perform a method-- instead. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub # US 2018/0091267 A1 hereinafter Kim) in view of Zhang et al. (Pub # US 2016/0352551 A1 hereinafter Zhang).
Regarding claim 1, Kim teaches “a method of operating a radio node in a wireless communication network, the method comprising: communicating based on a signaling structure, the signaling structure comprising at least one of a number R of long symbols and a number Nsym of regular symbols,” as [(Para. 0155), FIG. 11 is a diagram illustrating a scalable frame structure in which a long CP symbol is deployed in first and second symbols in which a front-loaded RS and downlink control channel are deployed in consideration of a self-contained subframe structure in the unit of 0.5 ms, a protection time domain in consideration of a downlink and an uplink is arranged to be included in a short CP symbol period, and the long CP symbol is deployed again in the last symbol in which an uplink control channel is to be deployed according to an embodiment of the present disclosure].
However, Kim does not specifically disclose the at least one of R and Nsym being based on at least one selected from a group consisting of: subcarrier spacing associated to the signaling structure; a cyclic prefix length of a long symbol; and a cyclic prefix length of a regular symbol.
 In an analogous art, Zhang teaches “the at least one of R and Nsym being based on at least one selected from a group consisting of: subcarrier spacing associated to the signaling structure;” as [(Para. 0050), Moreover, the long symbol location(s) for different numerology options in Table A can be re-arranged and put in a different location within a sub-frame; e.g., the first, any middle or the last symbol location based on demand, while the symbol boundary alignments can still be kept. In another example, for subcarrier spacing configurations of 7.5 kHz, 15 kHz and 30 kHz (or more), the symbol and sub-frame boundary alignments can be made in a same way, by re-arranging symbols within sub-frames, where the boundary timings are in terms of 7.5 kHz subcarrier spacing numerology in this group, and one basic TTI/sub-frame time unit of 7.5 kHz subcarrier spacing, e.g., consisting of 7 symbols, is equivalent to two basic time units of 15 kHz (e.g., with 14 symbols) and four basic time units of 30 kHz (e.g., with 28 symbols), all being 1 ms… (Para. 0081), For dN numerology, more CP options can found to accommodate different applications and environments, where longer CP is required for higher subcarrier spacing options.] “a cyclic prefix length of a long symbol;” [(Para. 0099), different CP durations can be applied to the symbols within a TTI (or TTU)… (Para. 0099), a CP having a longer duration (and more time samples) can be referred to as an “Extended Cyclic Prefix” (ECP)…. (Para. 0052), the symbol types are distinguished by distinct CP length. For a subcarrier spacing of 7.5 kHz, for example, one of the seven symbols is a Type 1 symbol having a 10.42 μs CP and six of the symbols are Type 2 symbols having a 9.38 μs CP] “and a cyclic prefix length of a regular symbol” [(Para. 0099), different CP durations can be applied to the symbols within a TTI (or TTU)… (Para. 0099), a CP having a shorter duration (and less time samples) relative to an ECP can be referred to as a “Normal Cyclic Prefix” (NCP)… (Para. 0052), the symbol types are distinguished by distinct CP length. For a subcarrier spacing of 7.5 kHz, for example, one of the seven symbols is a Type 1 symbol having a 10.42 μs CP and six of the symbols are Type 2 symbols having a 9.38 μs CP.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Kim with the modified system of Zhang for implementing the OFDM numerology with scalable features designed with TTIs that are linearly and inversely scaled with subcarrier spacing options to maintain a limited set of sampling frequencies for different FFT size [Zhang: Para. 0037].
Regarding claim 2, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 3, Kim teaches “a method of operating a radio node in a wireless communication network, the method comprising: communicating based on a signaling structure, the signaling structure comprising one or more symbols,” as [(Para. 0155), FIG. 11 is a diagram illustrating a scalable frame structure in which a long CP symbol is deployed in first and second symbols in which a front-loaded RS and downlink control channel are deployed in consideration of a self-contained subframe structure in the unit of 0.5 ms, a protection time domain in consideration of a downlink and an uplink is arranged to be included in a short CP symbol period, and the long CP symbol is deployed again in the last symbol in which an uplink control channel is to be deployed according to an embodiment of the present disclosure] “the cyclic prefix length being at least one of based on, representable by and corresponding to q=144×Nfft/2048+b, Nfft corresponding to a number of samples of a Fast Fourier Transformation used for processing the signaling structure, and b being an integer” [144 is the short CP length (See Para. 0090 and 0145), the number of CP samples is 160 in the case of a long CP, and it is 144 in the case of a short CP, which are the same as the sample numbers on the basis of 15 kHz/2048-FFT/Ts…. 2048 is the FFT size (See Para. 0087, 0090-0092 and 0104), the FFT size (=the number of samples corresponding to the pure OFDM symbol duration… The integer b just makes the CP length longer than the short CP length, which could be adapted to be the known long CP length 160 (See Para. 0090)].
However, Kim does not specifically disclose a cyclic prefix with a cyclic prefix length being associated to each of the one or more symbols.
In an analogous art, Zhang teaches “a cyclic prefix with a cyclic prefix length being associated to each of the one or more symbols” as [(Para. 0032), The notation 7(1,6) represents a scheme with a first CP length for one symbol among the seven symbols and a second CP length for the other six symbols.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Kim with the modified system of Zhang for implementing the OFDM numerology with scalable features designed with TTIs that are linearly and inversely scaled with subcarrier spacing options to maintain a limited set of sampling frequencies for different FFT size [Zhang: Para. 0037].
Regarding claim 4, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 5, the combination of Kim and Zhang, specifically Kim teaches “wherein the signaling structure corresponds to one of: one symbol and an associated cyclic prefix; and a half-subframe” as [(Para. 0010), a first cyclic prefix (CP) pattern applied to a symbol in accordance with the first subcarrier spacing].
Regarding claim 6, the combination of Kim and Zhang, specifically Kim teaches “wherein the signaling structure includes one long symbol, wherein the symbol length of the symbol part of the long symbol is at least as long as the cyclic prefix length” as [(Para. 0163), according to the method for configuring the extended CP of 60 kHz symbols to be equal to or longer than the 15 kHz normal CP length while achieving the symbol alignment with the 15 kHz symbols].
Regarding claim 7, the combination of Kim and Zhang, specifically Kim teaches “wherein the cyclic prefix length is at least one of represented by and corresponds to one of a number of samples and a duration in time” as [(Para. 0091), In the case of an extended CP having a CP ratio of 1/4, if it is intended to configure one subframe with 12 OFDM symbols, the integer number of samples as large as the corresponding CP ratio may be controlled using only one CP length. For example, one slot may be composed of 6 OFDM symbols by making the CP length of all 6 symbols in the slot 6×(512+2048)=15360. Accordingly, in the case of an extended CP of the LTE or LTE-A system, all the OFDM symbol durations may be equally applied as (512+2048)Ts83.33 μs.].
Regarding claim 8, the combination of Kim and Zhang, specifically Kim teaches “wherein the cyclic prefix length is based on the subcarrier spacing associated to signaling structure” as [(Para. 0263), Further, an embodiment of the present disclosure may provide a method for designing a CP pattern in which at least one of a symbol, a slot, and a subframe can be aligned between adjacent carriers, and a signal can be transmitted/received through a frame structure using the method. More specifically, the pattern designing method may adopt a method for circulating and moving the pattern in accordance with subcarrier spacing scaling using a sequence set having only two lengths with periodicity of 7-symbol.].
Regarding claim 9, the combination of Kim and Zhang, specifically Zhang teaches “wherein communicating is based on an OFDM-based waveform” as [(Para. 0031), FIG. 13 is an illustration of OFDM waveforms and sub carrier spacing].
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 10.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang, and further in view of Zhang et al. (Pub # US 2020/0154458 A1 hereinafter Zhang2).
Regarding claim 10, the combination of Kim and Zhang does not specifically disclose wherein a subcarrier spacing associated to the signaling structure corresponds to at least 960 kHz.
In an analogous art, Zhang2 teaches “wherein a subcarrier spacing associated to the signaling structure corresponds to at least 960 kHz” as [(Para. 0228), a subcarrier spacing of subcarriers occupied by the first control signaling in frequency domain is one of 15 kHz, 30 kHz, 60 kHz, 120 kHz, 240 kHz, 480 kHz and 960 kHz].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Kim and Zhang with the modified system of Zhang2 to achieve the transmission of a-periodic and emergent business data and utilizes radio resources more effectively [Zhang2: Para. 0016].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang, and further in view of Hooli et al. (WO 2021/165770 A1 hereinafter Hooli).
Regarding claim 19, the combination of Kim and Zhang does not specifically disclose a subcarrier spacing associated to the signaling structure corresponds to at least 1920 kHz. 
In an analogous art, Hooli teaches “a subcarrier spacing associated to the signaling structure corresponds to at least 1920 kHz” as [(Para. 0081), a largest subcarrier spacing supported in the specifications for 60 GHz band, such as 960, 1920, or 3840 kHz].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Kim and Zhang with the modified system of Hooli to provide multiple numerologies including subcarrier spacing, channel BW (including maximum BW), and their impact to FR2 physical layer design to support system functionality considering practical RF impairments, and o Studies identifying potential critical problems to physical signal/channels [Hooli: Para. 0032].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463